DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, and further election of Species B, Claims 8-10 in the reply filed on October 10, 2022 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 5 uses the phrase “detachable connecting means for detaching said tube or portions thereof.” In light of the specification, this is interpreted to mean any well-known means of connecting or detaching a tube or portion thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulthard (US 20090124988 A1).
Regarding Claim 1, Coulthard discloses an apparatus for negative pressure wound therapy (system 200, Fig. 2) comprising:
A pump (reduced pressure source 210, Fig. 2)
A sealed wound cover (sealing member 125, Fig.1 is present in Fig. 2 as part of dressing 215, which is applied to tissue site 205 ¶[0061]) applicable to a wound;
And at least a tube (delivery tube 235, Fig. 2, 1000, Fig. 10; 1300, Fig 13 ¶[0084] indicates the delivery tube 1000 is an alternative embodiment to the tube 235 shown in Fig. 2; ¶[0091] indicates the delivery tube 1300 is also an alternative embodiment to tube 235 in Fig. 2) connecting said pump (210, Fig. 2) to said sealed wound cover (125, Fig. 1) for generating a negative pressure within said sealed wound cover,
Wherein said tube (delivery tube 235, Fig. 2, 1000, Fig. 10, 1300, Fig. 13; ¶ [0084] indicates the delivery tube 1000 is an alternative embodiment to the tube 235 shown in Fig. 2) comprises at least a longitudinal segment (longitudinal segment of delivery tube 1000, Fig. 10, 1300, Fig. 13) which is at least partially filled in with an absorbent material (absorbent material 1025 is disposed in lumen 1010 of delivery tube 1000, Fig. 11 ¶[0087]; absorbent core 1325 is disposed in lumen 1410 of delivery tube 1300, Fig. 13; ¶ [0091]) adapted to absorb wound fluids coming from said wound (¶ [0087, 0091]; absorbent material 1025 and absorbent core 1325 are operable to absorb and store exudate from a tissue site) and travelling along said tube (235, Fig. 2, 1000, Fig. 10, 1300, Fig. 13).
Regarding Claim 4, Coulthard discloses a collagen filling (manifold 220 includes collagen as a scaffold material. Manifold 120 of Fig. 1 is identical to manifold 220 of Fig. 2¶[0045]) adapted to fill a wound bed of said wound (tissue site 205, Fig. 2)
Regarding Claim 5, Coulthard discloses detachable connecting means  (tube 235 may be easily replaced with a new tube when full of fluid ¶[0069], which implies detachable connecting means) for detaching said tube (235, Fig. 2) or portions thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Braga (US 20100324516 A1).
Regarding Claim 2, Coulthard is silent regarding a sensor positioned in said longitudinal segment of said tube and configured to detect the saturation of said absorbent material by said wound fluids.
Braga teaches an apparatus for vacuum bridging and exudate collection, thus from the same field of endeavor, comprising a sensor (exudate conduit 30 is treated on the distal end 36 of sleeve 32 with a moisture sensitive material on that could change color in the presence of moisture thus indicating a filled conduit. Fig. 3 ¶[0063]) positioned in said longitudinal segment of said tube and configured to detect the saturation of said absorbent material by said wound fluids (¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coulthard to include a sensor positioned in said longitudinal segment of said tube and configured to detect the saturation of said absorbent material by said wound fluids as taught by Braga to provide an early indication of the conduit’s capacity and to allow exudate conduit 30 to act as a fluid reservoir thus eliminating the need for a collection canister (as motivated by Braga ¶[0063]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Loske (US 20190046698 A1).
Regarding Claim 3, Coulthard discloses a sealed wound cover (sealing member 125, Fig.1 is present in Fig. 2 as part of dressing 215, which is applied to tissue site 205 ¶[0061]). 
Coulthard is silent whether the sealed wound cover is constituted exclusively by a transparent adhesive film.
Loske teaches a wound dressing assembly, thus from the same field of endeavor, wherein said sealed wound cover (transparent, unilaterally open-celled film 1 with adhesive on peripheral edge 1a, Fig. 1, ¶[0039]) is constituted exclusively by a transparent adhesive film.
Therefore, it would have been obvious to modify the sealed wound cover of Coulthard to be constituted exclusively by a transparent adhesive film as taught by Loske so that wound healing can be monitored through the transparent covering device (as motivated by Loske ¶[0021]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Reed (US 20120123359 A1).
Regarding Claim 8, Coulthard discloses that said longitudinal segment of said tube (delivery tube 1000, Fig. 10) comprises a radially external annular portion (ribs 1020, Fig 11-12 ¶ [0086-0088]) and a central portion (lumen 1010, Fig 10-12 ¶ [0086]) wherein said annular portion is filled in with said absorbent material (delivery tube 1000 has absorbent material 1025 disposed on ribs 1020, Fig 10-12 ¶ [0087-0088]).
Coulthard is silent whether said annular portion and said central portion are separated by a net.
Reed teaches a wound leakage vacuum collection device, thus from the same field of endeavor, wherein the annular portion (absorbent material 300, Fig. 3 ¶[0032]) and central portion (space inside wall 550, Fig 3) are separated by a net (wall 550 has one or more perforations 400, which allow for the flow of wound leakage material from the inside to the outside of the wall 550 and then to the absorbent material 300. Fig. 3 ¶[0032]) to ensure the absorbent material does not migrate and clog or occlude the application of negative pressure (¶ [0027]).
Therefore, it would have been obvious to modify the system of Coulthard to have the longitudinal segment of said tube comprises a radially external annular portion and a central portion and wherein said annular portion is filled in with said absorbent material to include a net separating said annular portion and said central portion as taught by Reed so that the wall 550 provides support such that the absorbent material 300 does not clog or occlude the application of negative pressure to the wound leakage source from the negative pressure source (as motivated by Reed ¶[0027]).
Regarding Claim 9, Coulthard discloses that said longitudinal segment of said tube (delivery tube 1300, Fig. 13) comprises a radially external annular portion (recesses 1316, 1318, and gap 1340, Fig 14) and a central portion (absorbent core 1325, Fig 13-14 ¶[0092]) wherein said central portion is filled in with said absorbent material (absorbent core 1325 may be made from the same or similar material as absorbent material 1025 in Figs. 10-11 ¶[0091]).
Coulthard is silent whether said annular portion and said central portion are separated by a net.
Reed teaches a wound leakage vacuum collection device, thus from the same field of endeavor, wherein the annular portion (absorbent material 300, Fig. 3 ¶[0032]) and central portion (space inside wall 550, Fig 3) are separated by a net (wall 550 has one or more perforations 400, which allow for the flow of wound leakage material from the inside to the outside of the wall 550 and then to the absorbent material 300. Fig. 3 ¶[0032]) to ensure the absorbent material does not migrate and clog or occlude the application of negative pressure (¶ [0027]).
Therefore, it would have been obvious to modify the system of Coulthard to have the longitudinal segment of said tube comprises a radially external annular portion and a central portion and wherein said central portion is filled in with said absorbent material to include a net separating said annular portion and said central portion as taught by Reed so that the wall 550 provides support such that the absorbent material 300 does not clog or occlude the application of negative pressure to the wound leakage source from the negative pressure source (as motivated by Reed ¶[0027]).
Regarding Claim 10, Coulthard is silent whether said net comprises meshes which are dimensioned so as to have a capillary absorption effect on said wound fluid.
Reed teaches said net (wall 550 has one or more perforations 400, which allow for the flow of wound leakage material Fig. 3, ¶[0032]) comprises meshes (the size of the perforations 400 in the wall 550 can range from nanometers to multiple centimeters in length and width ¶[0031]) which are dimensioned so as to have a capillary absorption effect (¶[0032]) on said wound fluid.
Therefore, it would have been obvious to modify the system of Coulthard to include said net that comprises meshes which are dimensioned so as to have a capillary absorption effect on said wound fluid as taught by Reed so that the wall 550 provides support such that the absorbent material 300 does not clog or occlude the application of negative pressure to the wound leakage source from the negative pressure source (as motivated by Reed ¶[0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY L FLYNN/Examiner, Art Unit 3781         
                                                                                                                                                                                               /JESSICA ARBLE/Primary Examiner, Art Unit 3781